253Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the video decoding method of independent claim 1 and the video decoding apparatus of independent claim 10.  The prior art is particularly deficient regarding the MPM flag indicating whether no to use any one among a plurality of intra prediction modes, as described by claim 1.  The prior art is also particularly deficient regarding the steps of configuring an additional mode set based on most probable mode (MPM) modes of a current block; if a flag, obtained from a bitstream, indicates that the additional mode set is used in determining an intra prediction mode of the current block, determining an additional mode among a plurality of additional modes included in the additional mode set as the intra prediction mode of the current block; and performing intra prediction on the current block, based on the intra prediction mode of the current block, wherein when the-types of the MPM modes are all angular modes, the additional mode set comprises at least one of a DC mode, a planar mode, an intra prediction mode having an index increased by 1 from an index of one of the MPM modes, an intra prediction mode having an index decreased by 1 from the index of the one of the MPM modes, and an intra prediction mode having an index decreased by 2 from the index of the one of the MPM modes, as described by claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482